Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-2,4-10,13,16,18-19 and 21-30 are pending in the instant application. Claims 27-30 are new and drawn to the elected invention but not the elected species. Thus claims 4, 7, 19, 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 2, 5, 6, 8-10, 13, 16, and 18 is contained herein.

Information Disclosure Statement
The examiner has considered the information disclosure statement filed of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 9/10/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 3/9/2022.

Status of Rejections
Double Patenting

The rejection of claims 1, 2, 5, 6, 8-10, 13, 16, and 18 is maintained.

Applicant’s arguments, see Remarks, filed 3/9/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 9/10/2021, have been fully considered and the rejection will be held in abeyance.

New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, 5, 6, 8-10, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the new limitation for variable R1 suggesting “the imidazolyl group is monocyclic..” is ambiguous. An imidazolyl group in itself is monocyclic to one skilled in the art (5-membered heteroaryl ring). Are Applicants then suggesting that the initially recited imidazolyl groups being claimed may be fused to give bicyclic rings or more hence this new limitation or something else? Thus, the scope of the claim and claims dependent on it are unclear which do not rectify the issue. The examiner requests clarification as to what the limitation of these groups being monocyclic now mean. If simply referencing an imidazolyl ring, then the monocyclic language should be removed for clarity. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8-10, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/015445-mentioned in IDS.
The above claims may be drawn to the following compound and compositions thereof where the imidazole ring is substituted with groups such as halo, alkyl, etc.:

    PNG
    media_image1.png
    267
    332
    media_image1.png
    Greyscale
.

WO 2018/015445 teach the above compound and compositions thereof wherein the imidazole ring is unsubstituted (see page 64, example 5E, purified in water). The claimed compound and the prior art compound only differ via further substitution on the imidazole ring. However, the prior art document teaches that the imidazole ring may be further substituted with up to 3 groups such as halo, alkyl, etc. (see page 3, [0007]):

    PNG
    media_image2.png
    646
    825
    media_image2.png
    Greyscale
.
Thus one skilled in the art would have readily arrived at the claimed substituted imidazole derivatives.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624